


110 HR 1770 IH: Corrosion Prevention Act of

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1770
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Conaway (for
			 himself, Mrs. Jones of Ohio,
			 Mr. Culberson,
			 Mr. Rogers of Michigan, and
			 Mr. Bartlett of Maryland) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  the use of corrosion prevention and mitigation measures in the construction and
		  maintenance of business property.
	
	
		1.Short titleThis Act may be cited as the
			 Corrosion Prevention Act of
			 2007.
		2.Credit for
			 corrosion prevention and mitigation measures
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45O.Corrosion
				prevention and mitigation measures
						(a)In
				generalFor purposes of section 38, the corrosion prevention and
				mitigation credit determined under this section for the taxable year is an
				amount equal to 50 percent of the excess of—
							(1)qualified
				corrosion prevention and mitigation expenditures with respect to qualified
				property, over
							(2)the amount such
				expenditures would have been, taking into account—
								(A)amounts paid or
				incurred to satisfy Federal, State, or local requirements, and
								(B)amounts paid for corrosion prevention
				practices, as certified by a person certified pursuant to subsection
				(b)(2).
								(b)Qualified
				corrosion prevention and mitigation expendituresFor purposes of
				this section—
							(1)In
				generalThe term qualified corrosion prevention and
				mitigation expenditures means amounts paid or incurred by the taxpayer
				during the taxable year for engineering design, materials, and application and
				installation of corrosion prevention and mitigation technology.
							(2)Certification
				may be requiredThe Secretary shall require by regulation that no
				amount be taken into account under paragraph (1) for any design, material,
				application, or installation unless such design, material, application, or
				installation meets such certification requirements. Such requirements shall
				provide for accreditation of certifying persons by an independent entity with
				expertise in corrosion prevention and mitigation technology.
							(3)Corrosion
				prevention and mitigation technologyCorrosion prevention and
				mitigation technology includes a system comprised of at least one of the
				following: a corrosion-protective coating or paint; chemical treatment;
				corrosion-resistant metals; and cathodic protection. The Secretary from time to
				time by regulations or other guidance may modify the list contained in the
				preceding sentence to reflect changes in corrosion prevention and mitigation
				technology.
							(4)Qualified
				propertyThe term qualified property means property
				which is—
								(A)comprised
				primarily of a metal susceptible to corrosion,
								(B)of a character
				subject to the allowance for depreciation,
								(C)originally placed in service or owned by
				the taxpayer, and
								(D)located in the
				United States.
								(c)Recapture of
				credit
							(1)In
				generalIf, as of the close of any taxable year, there is a
				recapture event with respect to any qualified property for which a credit was
				allowed under subsection (a), the tax of the taxpayer under this chapter for
				such taxable year shall be increased by an amount equal to the product
				of—
								(A)the applicable
				recapture percentage, and
								(B)the aggregate
				decrease in the credits allowed under section 38 for all prior taxable years
				which would have resulted if the qualified corrosion prevention and mitigation
				expenditures of the taxpayer with respect to such property had been
				zero.
								(2)Applicable
				recapture percentage
								(A)In
				generalFor purposes of this subsection, the applicable recapture
				percentage shall be determined from the following table:
									
										
											
												If the
						property ceases to beThe recapture 
												
												qualified
						property within:percentage is:
												
											
											
												(i) One full year after placed in
						service100
												
												(ii) One full year after the close of the
						period described in clause (i) 80
												
												(iii) One full year after the close of the
						period described in clause (ii) 60
												
												(iv) One full year after the close of the
						period described in clause (iii) 40
												
												(v) One full year after the close of the
						period described in clause (iv) 20.
												
											
										
									
								(B)Recapture event
				definedFor purposes of this subsection, the term recapture
				event means—
									(i)Cessation of
				useThe cessation of use of the qualified property.
									(ii)Change in
				ownership
										(I)In
				generalExcept as provided in subclause (II), the disposition of
				a taxpayer’s interest in the qualified property with respect to which the
				credit described in subsection (a) was allowable.
										(II)Agreement to
				assume recapture liabilitySubclause (I) shall not apply if the
				person acquiring the qualified property agrees in writing to assume the
				recapture liability of the person disposing of the qualified property. In the
				event of such an assumption, the person acquiring the qualified property shall
				be treated as the taxpayer for purposes of assessing any recapture liability
				(computed as if there had been no change in ownership).
										(III)special rule
				for tax exempt entitiesSubclause (II) shall not apply to any tax
				exempt entity (as defined in section 168(h)(2)).
										(iii)Special
				rules
										(I)Tax benefit
				ruleThe tax for the taxable year shall be increased under
				paragraph (1) only with respect to credits allowed by reason of this section
				which were used to reduce tax liability. In the case of credits not so used to
				reduce tax liability, the carryforwards and carrybacks under section 39 shall
				be appropriately adjusted.
										(II)No credits
				against taxAny increase in tax under this subsection shall not
				be treated as a tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section 55.
										(III)No recapture
				by reason of casualty lossThe increase in tax under this
				subsection shall not apply to a cessation of operation of the property as
				qualified property by reason of a casualty loss to the extent such loss is
				restored by reconstruction or replacement within a reasonable period
				established by the Secretary.
										(d)Denial of double
				benefitFor purposes of this subtitle—
							(1)Basis
				adjustments
								(A)In
				generalIf a credit is determined under this section for any
				expenditure with respect to any property, the increase in the basis of such
				property which would (but for this subsection) result from such expenditure
				shall be reduced by the amount of the credit so allowed.
								(B)Certain
				dispositionsIf, during any taxable year, there is a recapture
				amount determined with respect to any property the basis of which was reduced
				under subparagraph (A), the basis of such property (immediately before the
				event resulting in such recapture) shall be increased by an amount equal to
				such recapture amount. For purposes of the preceding sentence, the term
				recapture amount means any increase in tax (or adjustment in
				carrybacks or carryovers) determined under subsection (c).
								(2)Other deductions
				and creditsNo deduction or credit shall be allowed under this
				chapter for any expense taken into account under this section.
							(e)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				this section.
						(f)TerminationThis
				section shall not apply to any taxable year beginning after December 31,
				2017.
						.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such
			 Code (relating to current year business credit) is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting , plus, and by adding at the
			 end thereof the following new paragraph:
				
					(32)Corrosion
				prevention and mitigation credit determined under section
				45O(a).
					.
			(c)Clerical
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45N the following new item:
				
					
						Sec. 45O. Corrosion prevention and
				mitigation
				measures.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
